The claimant was employed as a bricklayer by the employer Church Society on November 8, 1939. While engaged in his regular occupation, claimant fell from a ladder and as a result suffered injuries for which the award was made. The employer’s first report of injury recited that the occupation of the claimant was that of a bricklayer; that he was injured in his regular occupation, and that his wages were twelve dollars per day for a five-day week. The report admitted that claimant had been employed one day when the accident occurred and that medical attention was provided by employer. Claimant was employed by the pastor of the church to fix the chimney of the church. He agreed to do the work on a basis of twelve dollars a day. He gave no definite price for the job. He was told to see the chimney and to fix it up. The cement and stone were provided by the church. The question is whether claimant was an independent contractor or an employee within the meaning of the Workmen’s Compensation Law. The evidence makes it clear that he was an employee and not an independent contractor and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Poster, JJ.